DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 17 June 2020.
Claims 1-32 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 25-26, 28, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “an armature attached to a staple driver”. It is unclear how an armature can be attached to a driver blade, by definition an armature is “the rotating coil or coils of a dynamo or electric motor”. (Oxford Dictionary). So, it is unclear how the linearly movable driver blade is attached to a rotating armature. Examiner will interpret the armature as part of an electric motor that drives a driver blade. 
Claim 1, line 11 recites “a control unit coupled to receive a signal”. What is the control unit coupled to? It is unclear if it is actually coupled to anything. Examiner will interpret as “a control unit configured to receive a signal”. Same issue present in claim 19.
Claim 3, line 2 recites “a photo sensor light emitter” and “a light sensor”. Are these new elements or the same as previously recited in claim 2? Examiner will interpret as “the photo sensor light emitter” and “the light sensor” because they appear to be the same and is proper antecedent basis. 
Claim 4, line 2 recites “a light sensor” is this a new element or the same as previously recited in claim 2? Examiner will interpret as “the light sensor” because it appears to be the same and is proper antecedent basis. This also occurs in claim 5 line 3.
Claim 6, line 3 recites “it”. What is “it”? The use of “it” is indefinite because it is unclear what element it is actually referring to. Examiner believes it should be “the conductor” and will interpret it as such, however it is unclear from the claim language if that is actually the part. 
Claim 9, line 4 recites “a trigger point of actuation”. Is this the same element as recited on line 3 or a new one? Examiner will interpret as “the trigger point of actuation” because it appears to be the same and is proper antecedent basis. 
Claim 12, lines 1-2 recite “the toggle provides haptic feedback when the electric carpet stapler is not connected to power”. It is unclear how the toggle consistently 
Claim 13, lines 2-3 recites “the slider includes a rounded projection having an apex”. According to the specification ¶[0015] this is the structure of the toggle, but with the way the claim is written it is not related to the toggle and is a new element. Therefore, it is unclear because the toggle was already claimed in claim 9 and now it is essentially being claimed again, but as a new element. Examiner suggest it be written as “the slider includes the toggle comprising a rounded projection having an apex”. 
Claim 15, lines 1-2 recite “the sensor actuator is moved by the trigger in a horizontal axis of the handle”. It is unclear how the horizontal axis is defined, is it along the elongated axis of the handle or is it in orientation of how the tool is held? Additionally, how does it move “in” a horizontal axis? Does it move along a horizontal axis? Examiner will interpret it as an arbitrary axis because it is not clearly defined. This issue is also present in claims 16, 28, and 30. 
Claim 16, line 1 recites “the sensor”. Is this a new sensor or the photo sensor previously claimed? Examiner will interpret as “the photo sensor”. Line 2 recites “the horizontal axis”, which lacks antecedent basis. 
Claim 19, line 11 recites “a change in state”, which was previously recited on line 7. Examiner will interpret as “the change in state”.
Claims 20-23, line 1 recites “The trigger and switch assembly”, there is no such assembly in claim 19, therefore it is unclear what this is referencing to. Examiner will interpret as “The electric carpet stapler”. Same issue present in claims 25-26. 
Claim 22, line 2 recites “a surface”, which was previously recited in claim 21. Examiner will interpret as “the surface”. 
Claim 32, line 3 recites “a winding”, which was previously recited on lines 2-3. Examiner will interpret as “the winding”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15-18, 24-28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krondorfer (US 2010/0038397).

Claim 1, Krondorfer teaches an electric carpet stapler comprising:
a housing (102; Fig. 1) including a handle (106; Fig. 1);
a winding (114; Fig. 2; Note: Electric motors have a stator and rotor, also known as a winding or armature) within the housing;
(114; Fig. 2; Note: Electric motors have a stator and rotor, also known as a winding or armature) attached to a staple driver blade (162; Fig. 3), the armature in communication with the winding such that the armature is magnetically forced to move the staple driver blade to drive a staple upon supply of power of the winding (¶[0033]-[0034]);
a trigger (196; Fig. 2);
a sensor actuator (252; Fig. 13-14) coupled to the trigger (coupled via the housing), the sensor actuator moveable by the trigger (238; Fig. 9);
a photo sensor (258; Fig. 13) having a change of state caused by movement of the sensor actuator (252; Fig. 13-14) relative to the photo sensor (¶[0050]); and
a control circuit (212; Fig. 8) coupled to receive a signal caused by the change in state of the photo sensor, where the signal causes the control circuit to begin a process to supply power to the winding (“If the trigger 196 is manipulated, however, the processor 212 receives a trigger signal from the trigger switch or trigger sensor 216. The processor 212 then causes the supply of energy to the motor 114” ¶[0054]).

Claim 2, Krondorfer teaches the electric carpet stapler of claim 1, wherein the sensor actuator (252; Fig. 13) comprises a slider (252 slides in and out of the sensor body 216; see Fig. 13) that permits or prevents light to pass from a photo sensor light emitter to a light sensor of the photo sensor (“The light source 256 and the photo sensor 258 are positioned such that when the stem252 is in the position showninFIG.13, a tail portion 260 (see FIG. 14) of the stem 252 blocks light from the light source 256 from reaching the photo sensor 258. When the stem 252 is moved to the right from the position shown in FIG. 13, however, a window 262 allows light from the light source 256 reach the photo sensor 258.” ¶[0050]).

Claim 3, Krondorfer teaches the electric carpet stapler of claim 2, wherein the slider includes a slider aperture (262; Fig. 14) that permits light to pass from a photo sensor light emitter (256; Fig. 13) to a light sensor (258; Fig. 13) of the photo sensor (¶[0050]).

Claim 4, Krondorfer teaches the electric carpet stapler of claim 2, wherein when light passes from the photo sensor light emitter (256; Fig. 13) to a light sensor of the photo sensor (258; Fig. 13), the photo sensor has the change of state (¶[0050]).

Claim 5, Krondorfer teaches the electric carpet stapler of claim 2, wherein the trigger (196; Fig. 9) rotates on a pivot (190; Fig. 19) to move the slider (252; Fig. 13), and the slider is configured to permit or prevent light to pass from the photo sensor light emitter to a light sensor of the photo sensor as the slider is moved by the trigger (¶[0050]).

Claim 6, Krondorfer teaches the electric carpet stapler of claim 1, wherein the change of state of the photo sensor (258; Fig. 13) causes a sensor signal-off signal comprising a drop in voltage on a conductor that couples it to the control circuit, and the (¶[0050] & ¶[0054]).

Claim 7, Krondorfer teaches the electric carpet stapler of claim 1, wherein after the photo sensor has the change of state that causes the control circuit to begin the process to supply power to the winding, the photo sensor has another change of state that causes an increase in voltage on the conductor to the control circuit, causing the control circuit to reset to respond to another sensor signal-off signal (¶[0054]).

Claim 8, Krondorfer teaches the electric carpet stapler of claim 1, wherein the sensor actuator (252; Fig. 13) comprises a slider that prevents light from passing from a photo sensor light emitter to a light sensor of the photo sensor (¶[0050]).

Claim 9, Krondorfer teaches the electric carpet stapler of claim 1, further comprising:
a toggle (spring 250; Fig. 13) mechanically coupled to the trigger (196; Fig. 9), where the trigger rotates on a pivot (190; Fig. 9) from a trigger starting position (Fig. 9) to a trigger point of actuation (Fig. 10), and when the trigger rotates to a trigger point of actuation, the toggle creates a mechanical instability (springs are inherently mechanically instable when in any state of compression) requiring the trigger to rotate either towards the trigger starting position or to rotate further past the trigger point of actuation (user actuation cause the trigger to either go to the reset position or the trigger point of actuation, additional pressure provided by the user can make it go past an arbitrary actuation point; ¶[0049]-[0050]).

Claim 10, Krondorfer teaches the electric carpet stapler of claim 9, wherein the change of state in the photo sensor and the mechanical instability occur at the trigger point of actuation (¶[0050]).

Claim 11, Krondorfer teaches the electric carpet stapler of claim 9, further comprising:
a trigger return spring (spring 188; Fig. 2 that is biased as the trigger is rotated from the trigger starting position (“In the event that the fastener impacting device 100 is moved away from the work-piece after a fastener has been impacted and the trigger 196 has been released, the spring 188 forces the actuating mechanism 180 to return to the position shown in FIG. 2.” ¶[0047]).

Claim 12, Krondorfer teaches the electric carpet stapler of claim 9, wherein the toggle (250; Fig. 13) provides haptic feedback (springs provide haptic feedback) when the trigger is depressed and even when the electric carpet stapler is not connected to power (the trigger is capable of being pulled when not connected to power and the spring provides haptic feedback).

Claim 15, Krondorfer teaches the electric carpet stapler of claim 1, wherein the sensor actuator (252; Fig. 13) is moved by the trigger (196; Fig. 2) along an axis.

Claim 16, Krondorfer teaches the electric carpet stapler of claim 1, wherein the photo sensor (252; Fig. 13) includes a sensor opening (262; Fig. 14) for the sensor actuator along an axis.

Claim 17, Krondorfer teaches the electric carpet stapler of claim 1, wherein the photo sensor (258; Fig. 13) is an electronic component of the control circuit (¶[0050]; Fig. 8).

Claim 18, Krondorfer teaches the electric carpet stapler of claim 1, wherein the photo sensor (258; Fig. 13) is an electronic sensor (photo sensors require electricity and connected to a control circuit). 

Claim 24, Krondorfer teaches an electric carpet stapler including a trigger (196; Fig. 2), an electronic sensor (258; Fig. 13), a control circuit (212; Fig. 8), and a winding (114; Fig. 2; Note: Electric motors have a stator and rotor, also known as a winding or armature), wherein when the trigger is moved, the electronic sensor has an electronic change in state causing a signal on a conductor that causes the control circuit to supply power to the winding (“If the trigger 196 is manipulated, however, the processor 212 receives a trigger signal from the trigger switch or trigger sensor 216. The processor 212 then causes the supply of energy to the motor 114” ¶[0054]).

Claim 25, Krondorfer teaches the electric carpet stapler of claim 24, wherein the electronic sensor (258; Fig. 13) is a component of the control circuit (¶[0050]; Fig. 8).

Claim 26, Krondorfer teaches the electric carpet stapler of claim 25, wherein the electronic sensor (258; Fig. 13) is positioned in a portion of the control circuit proximate the trigger (200 proximate to the controller 212; Fig. 8).

Claim 27, Krondorfer teaches an electric carpet stapler including a trigger (196; Fig. 2), a photo sensor (258; Fig. 13) including a light emitter (256; Fig. 13) and a light sensor (258; Fig. 13), and a slider (252; Fig. 13) that is moved by the trigger to permit or prevent light from passing from the light emitter to the light sensor (¶[0050]).

Claim 28, Krondorfer teaches the electric carpet stapler of claim 27, wherein the electric carpet stapler includes a handle (106; Fig. 1), and the slider (252; Fig. 13) is moved by the trigger (196; Fig. 2) in along an axis.

Claim 30, Krondorfer teaches electric carpet stapler of claim 27, wherein the electric carpet stapler includes a handle (106; Fig. 1), and the photo sensor (258; Fig. 13) includes an opening (262; Fig. 14) for the slider along an axis (106; Fig. 1).

Claim 31, Krondorfer teaches an electric carpet stapler including a trigger (238; Fig. 9), a toggle (spring 250; Fig. 13) mechanically coupled to the trigger (238; Fig. 9), an electronic sensor (258; Fig. 13), a control circuit (212; Fig. 8), and a winding (114; Fig. 2; Note: Electric motors have a stator and rotor, also known as a winding or armature), wherein when the trigger is moved to a trigger point of actuation, the electronic sensor (258; Fig. 9) has an electronic change in state to cause the control circuit to supply power to the winding (¶[0054]), and the trigger and the toggle are in mechanical instability (springs are inherently mechanically instable when in any state of compression).

Claim 32, Krondorfer teaches an electric carpet stapler including a trigger (196; Fig. 2), an electronic sensor (258; Fig. 13) coupled to detect a motion of the trigger (196; Fig. 2), a control circuit (212; Fig. 8) configured to begin a process to supply power to a winding when the electronic sensor detects the motion of the trigger (¶[0054]), and a winding (¶[0034]), wherein the electric carpet stapler provides haptic feedback (springs provide haptic feedback) in response to the trigger when the electric carpet stapler is not connected to power (the trigger is capable of being pulled when not connected to power and the spring provides haptic feedback).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Krondorfer (US 2010/0038397) in view of Robson (US 10,627,375).

Claim 29, Krondorfer teaches the electric carpet stapler of claim 27 and the slider (252; Fig. 13).
Krondorfer does not expressly teach a metal sleeve on a slider.
However, Robson teaches a metal sleeve (protective metal sleeve 140; Fig. 7) on a slider (130; Fig. 7). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Krondorfer, by adding a protective metal sleeve, as taught by Robson, for protecting the slider during repeated operation of the slider. 

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731